Exhibit 10.2

FIFTH OMNIBUS AMENDMENT TO
FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT
AND
THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT


This FIFTH OMNIBUS AMENDMENT (this “Amendment”), dated as of June 16, 2015, is
entered into by and among SIT FUNDING CORPORATION (the “Borrower”), SYNNEX
CORPORATION (“Synnex”), individually and in its capacity as Servicer and an
Originator, HYVE SOLUTIONS CORPORATION (“Hyve”), in its capacity as an
Originator, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed Lender, PNC,
as Managing Agent for the PNC Lender Group, SUMITOMO MITSUI BANKING CORPORATION
(“SMBC”), as a Committed Lender, MANHATTAN ASSET FUNDING COMPANY LLC (“MAFC”),
as a Discretionary Lender, SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC Nikko”),
as Administrator for the SMBC Discretionary Lender and as Managing Agent for the
SMBC Lender Group, LIBERTY STREET FUNDING LLC (“Liberty Street”), as a
Discretionary Lender, and THE BANK OF NOVA SCOTIA (“BNS”), as a Committed
Lender, as Administrative Agent for the Committed Lenders and Discretionary
Lenders, as Administrator for the BNS Discretionary Lender and as Managing Agent
for the BNS Lender Group and is the (i) NINTH AMENDMENT TO THE FOURTH AMENDED
AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (as described
below) and (ii) ELEVENTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT (as described below).
RECITALS
A.WHEREAS, the Borrower, PNC, SMBC, MAFC, SMBC Nikko, Liberty Street and BNS are
parties to that certain Fourth Amended and Restated Receivables Funding and
Administration Agreement, dated as of November 12, 2010 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “RFA”);
B.    WHEREAS, each of the persons signatory thereto from time to time as
Originators, Synnex, in its capacity as servicer thereunder, and the Borrower,
as buyer are parties to that certain Third Amended and Restated Receivables Sale
and Servicing Agreement, dated as of January 23, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “SSA”); and
C.    WHEREAS, the Borrower, PNC, SMBC, MAFC, SMBC Nikko, Liberty Street and BNS
desire to amend and modify certain terms of the RFA as hereinafter set forth and
the Borrower, Synnex, Hyve and BNS desire to amend and modify certain terms of
the SSA, and to make certain other changes to the RFA, the SSA and the Related
Documents, as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 
 
 




--------------------------------------------------------------------------------



1.    Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the same meanings herein as in Annex X to SSA and RFA.
2.    Amendments to Annex X to the SSA and the RFA.
(a)    Annex X to the SSA and RFA is hereby be amended by inserting the
following defined terms in the appropriate alphabetical order:
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Fifth Omnibus Amendment Effective Date” shall mean June 16, 2015.
“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
(b)    The definition of “Change of Control” in Annex X to SSA and RFA is hereby
amended and restated in its entirety as follows:
““Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
Voting Equity Interests of the Parent representing forty percent (40%) or more
of the combined voting power of all Voting Equity Interests of the Parent on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).
(c)    The definition of “Credit Agreement” in Annex X to SSA and RFA is hereby
amended and restated in its entirety as follows:

 
2
 




--------------------------------------------------------------------------------



“Credit Agreement” shall mean that certain Credit Agreement, dated as of
November 27, 2013, among Parent, the subsidiaries of Parent identified therein
from time to time, Bank of America, National Association, as agent, and the
financial institutions from time to time party thereto as lenders and as in
effect on the Fifth Omnibus Amendment Effective Date together with all
amendments, restatements, supplements or modifications thereto that are in
effect on the Fifth Omnibus Amendment Effective Date or adopted from time to
time thereafter to the extent not prohibited under the Related Documents, and
any refinancings, replacements or refundings thereof that (a) are agreed to by
the Administrative Agent and Requisite Lenders or (b) (i) have terms and
conditions no less favorable (as determined by the Administrative Agent, in the
exercise of its reasonable credit judgment) to the Administrative Agent or any
Lender than the terms and conditions of the existing Credit Agreement and (ii)
with respect to which an intercreditor agreement having terms and conditions
acceptable to the Administrative Agent and the Lenders is in full force and
effect.
3.    Amendment to the SSA. Annex Z to the SSA is hereby amended and restated in
its entirety in the form of Exhibit A attached hereto.
4.    Representations and Warranties. Each of Synnex and the Borrower represents
and warrants for itself as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment that has not already been obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to such Person.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Borrower set forth in the RFA and Synnex
set forth in the SSA shall be true and correct (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof, in which case, such representations and
warranties shall be true and correct as of such other date) and (ii) no
Termination Event or Incipient Termination Event shall have occurred and be
continuing.

 
3
 




--------------------------------------------------------------------------------



5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA and the SSA shall remain in full force and
effect. After this Amendment becomes effective, all references in the RFA and
the SSA to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the RFA or the SSA, as applicable, shall be deemed to be references
to the RFA and the SSA as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
RFA or the SSA other than as set forth herein.
6.    Effectiveness. This Amendment shall become effective as of the date hereof
(the “Effective Date”) receipt by the Administrative Agent of the following: (i)
counterparts of this Amendment (whether by facsimile or otherwise) executed by
each of the other parties hereto; and (ii) such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Borrower and Synnex and the authorization of
this Amendment, all in form and substance satisfactory to the Administrative
Agent.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy electronically (e.g. pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.
8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
9.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
10.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or the SSA or any provision hereof or thereof.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
SIT FUNDING CORPORATION,
as the Borrower


By:/s/ Simon Y. Leung________________


 
4
 




--------------------------------------------------------------------------------



Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary




SYNNEX CORPORATION,
individually and as Servicer and as an Originator


By:/s/ Simon Y. Leung________________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary






HYVE SOLUTIONS CORPORATION,
as an Originator


By:/s/ Simon Y. Leung________________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary













S-1    Fifth Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Lender, as Administrator for
Liberty Street Funding LLC,
as Managing Agent for the
BNS Lender Group and
as the BNS Committed Lender




By:_/s/ Eugene Dempsey_________________
Name:     Eugene Dempsey
Title:    Director



LIBERTY STREET FUNDING LLC,
as a Lender and the BNS Discretionary Lender




By:/s/ Jill A. Russo_____________________
Name:    Jill A. Russo
Title:    Vice President



THE BANK OF NOVA SCOTIA,
as Administrative Agent




By:/s/ Eugene Dempsey_________________
Name:     Eugene Dempsey
Title:    Director









S-2    Fifth Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent for the PNC Lender Group


By:/s/ Eric Bruno______________________
Name:    Eric Bruno
Title:    Sr. Vice President



PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as the PNC Committed Lender


By:/s/ Eric Bruno_____________________
Name:    Eric Bruno
Title:    Sr. Vice President








S-3    Fifth Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------




SMBC NIKKO SECURITIES AMERICA, INC.,
as Administrator for
Manhattan Asset Funding Company LLC
and as Managing Agent for the
SMBC Lender Group


By:/s/ Yukimi Konno__________________
Name:    Yukimi Konno
Title:    Executive Director




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender and the SMBC Committed Lender


By:/s/ Hiroyuki Suzuki_________________
Name:    Hiroyuki Suzuki
Title:    Executive Director




MANHATTAN ASSET FUNDING COMPANY LLC, as a Lender and
the SMBC Discretionary Lender


By:    MAF RECEIVABLES CORP.,
its sole member




By:/s/ Irina Khaimova__________________
Name:    Irina Khaimova
Title:    Vice President





S-4     Fifth Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------




EXHIBIT A


ANNEX Z
FINANCIAL TESTS
 

(a)    Consolidated Leverage Ratio. The Parent shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Parent, commencing
with the fiscal quarter ending November 30, 2013, to be greater than 3.75:1.0.
(b)    Consolidated Fixed Charge Coverage Ratio. The Parent shall not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Parent to be less than (i) 1.20:1.0 for any fiscal quarter ending during the
period from the Second Amendment Effective Date through and including May 31,
2016, and (ii) 1.25:1.0, for any fiscal quarter ending thereafter.


Capitalized terms used in this Annex Z and not otherwise defined below shall
have the meanings ascribed to such terms in the Credit Agreement attached hereto
as Schedule 1. Each of the financial tests set forth in this Annex Z shall be
calculated in accordance with the Credit Agreement attached hereto as Schedule
1.

    



--------------------------------------------------------------------------------



SCHEDULE 1
CREDIT AGREEMENT
[Attached]

 


